Order entered September 25, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01104-CV

                          IN THE INTEREST OF A.L.S., A CHILD

                           On Appeal from the 196th District Court
                                   Hunt County, Texas
                               Trial Court Cause No. 79,649

                                            ORDER
       Before the Court is the September 22, 2014 motion of Becky Wheeler, Official Court
Reporter for the 196th Judicial District Court of Hunt County, Texas, for an extension of time to
file a reporter’s record. In her motion, she stated that she cannot file the record by the original
due date of September 22, 2014 because appellant has not paid for the record.
        In an opinion dated September 22, 2014, we affirmed the trial court’s order sustaining
the contests to appellant’s affidavit of indigence. On that same date, we ordered that Becky
Wheeler file, on or before OCTOBER 2, 2014, either: (1) the reporter’s record; or (2) written
verification that appellant has not paid for or made arrangements to pay for the reporter’s record.
See TEX. R. APP. P. 35.3(b)(3). Accordingly, we DENY the motion for extension as moot.
                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE